Exhibit 10.20

AMENDED AND RESTATED

NATIONWIDE HEALTH PROPERTIES, INC.

2005 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

This amended and restated stock unit award agreement, effective as of
December 31, 2008, hereby amends and restates that certain stock unit award
agreement dated as of April 23, 2007 (the “Prior Agreement”), by and between
Nationwide Health Properties, Inc., a Maryland corporation (the “Corporation”)
and Donald D. Bradley (the “Executive”), with reference to the following:

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing and
distributions from nonqualified deferred compensation plans and arrangements;
and

WHEREAS, the Board of Directors of the Corporation desires to amend and restate
the Prior Agreement to comply with Section 409A of the Code.

NOW THEREFORE, the Prior Agreement is hereby amended and restated in its
entirety as follows:

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of April 23, 2007
by and between Nationwide Health Properties, Inc., a Maryland corporation (the
“Corporation”), and Donald D. Bradley (the “Executive”).

W I T N E S S E T H

WHEREAS, pursuant to the Nationwide Health Properties, Inc. 2005 Performance
Incentive Plan (the “Plan”), the Corporation has granted to the Executive
effective as of April 23, 2007 (the “Award Date”), a credit of stock units under
the Plan (the “Award”), upon the terms and conditions set forth herein and in
the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Executive, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Executive an Award with respect to an aggregate of 30,807.1473 stock
units (subject to adjustment as provided in Section 7.1 of the Plan) (the “Stock
Units”). As used herein, the term “stock unit” shall mean a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this

 

1



--------------------------------------------------------------------------------

Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Executive if such
Stock Units vest pursuant to Section 3 or Section 9. The Stock Units shall not
be treated as property or as a trust fund of any kind.

3. Vesting. Subject to Sections 8 and 9 below, the Award shall vest and become
nonforfeitable with respect to the applicable number of the total Stock Units
subject to the Award (with such number subject to adjustment under Section 7.1
of the Plan) upon each date set forth in the table below (with the first such
date set forth below referred to herein as the “Initial Vesting Date”):

 

Date

   Number of Units
That Vest

January 23, 2014

   15,403.57365

January 23, 2015

   2,200.51052

January 23, 2016

   2,200.51052

January 23, 2017

   2,200.51052

January 23, 2018

   2,200.51052

January 23, 2019

   2,200.51052

January 23, 2020

   2,200.51052

January 23, 2021

   2,200.51053

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement. Except as expressly provided in Section 8(b), employment or service
for only a portion of any vesting period, even if a substantial portion, will
not entitle the Executive to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 8 below or under the Plan for such vesting
period (or for any later vesting period).

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Executive’s status as an
employee at will who is subject to termination without cause, confers upon the
Executive any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Executive’s other compensation or benefits. Nothing in this paragraph, however,
is intended to adversely affect any independent contractual right of the
Executive without his consent thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Executive shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Sections 5(b) and 5(c) with respect to Dividend Equivalent
Rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying or issuable in respect of

 

2



--------------------------------------------------------------------------------

such Stock Units until such shares of Common Stock are actually issued to and
held of record by the Executive. No adjustments will be made for dividends or
other rights of a holder for which the record date is prior to the date of
issuance of the stock certificate.

(b) Dividend Equivalent Rights. In the event that the Corporation pays an
ordinary cash dividend on its Common Stock and the related dividend payment
record date occurs at any time after the Award Date and before all of the Stock
Units subject to the Award have either been paid pursuant to Section 7 or
terminated pursuant to Sections 8 or 9, the Corporation shall credit the
Executive as of the last day of the calendar quarter in which such record date
occurs (the “Crediting Date”) with an additional number of Stock Units equal to
(i) the per-share cash dividend paid by the Corporation on its Common Stock with
respect to such record date, multiplied by (ii) the total number of outstanding
and unpaid Stock Units (including any dividend equivalents previously credited
hereunder) (with such total number adjusted pursuant to Section 7.1 of the Plan
and/or Section 10 hereof) subject to the Award as of such record date, divided
by (iii) the fair market value of a share of Common Stock (as determined under
the Plan) on the Crediting Date. Any Stock Units credited pursuant to the
foregoing provisions of this Section 5(b) shall be subject to the same vesting,
payment and other terms, conditions and restrictions as the original Stock Units
to which they relate. No crediting of Stock Units shall be made pursuant to this
Section 5(b) with respect to any Stock Units which, as of such record date, have
either been paid pursuant to Section 7 or terminated pursuant to Sections 8 or
9. Notwithstanding the above,  68/91 (the number of days remaining in the
quarter after the Award Date divided by the total number of days in the quarter)
of the dividend payable June 1, 2007, shall be payable in additional stock units
on and applicable to the Stock Units and shall be credited on the Crediting Date
of June 30, 2007.

(c) Special Crediting Date. Notwithstanding Section 5(b), if the vesting of the
Award is accelerated in whole or in part pursuant to an Acceleration Event (as
defined in Section 9) as provided in Section 9, and the Corporation pays an
ordinary cash dividend on its Common Stock for which the related dividend
payment record date occurs during the calendar quarter in which the Acceleration
Event occurs and before the occurrence of such Acceleration Event, a Crediting
Date shall be deemed to have occurred on the date of such Acceleration Event (a
“Special Crediting Date”), and the Corporation shall credit the Executive as of
such Special Crediting Date with an additional number of Stock Units equal to
(i) the per-share cash dividend paid by the Corporation on its Common Stock with
respect to each such record date, multiplied by (ii) the total number of
outstanding and unpaid Stock Units (including any dividend equivalents
previously credited hereunder) (with such total number adjusted pursuant to
Section 7.1 of the Plan and/or Section 10 hereof) subject to the Award as of
such record date, divided by (iii) the fair market value of a share of Common
Stock on the Special Crediting Date. Any Stock Units credited pursuant to the
foregoing provisions of this Section 5(c) shall be subject to the same vesting,
payment and other terms, conditions and restrictions as the original Stock Units
to which they relate. No crediting of Stock Units shall be made pursuant to this
Section 5(c) with respect to any Stock Units which, as of such record date, have
either been paid pursuant to Section 7 or terminated pursuant to Sections 8 or
9. For purposes of clarity, the Executive will not be entitled to a credit of
additional Stock Units under both Section 5(b) and this Section 5(c) with
respect to any one dividend payment record date.

 

3



--------------------------------------------------------------------------------

6. Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7. Timing and Manner of Payment of Stock Units. Except as provided below with
respect to an Acceleration Event (as defined in Section 9), on or as soon as
administratively practicable following the vesting of the applicable portion of
the Stock Units being subject to the Award, and in no event later than the later
of (i) the 15th day of the third month following the end of the Executive’s
taxable year in which any Stock Units subject to the Award became vested
(regardless of whether such Stock Units became vested pursuant to Section 3, in
connection with the Executive’s termination of employment pursuant to the Change
in Control Agreement (as defined below) or any written employment or successor
change in control agreement or in connection with the Executive’s termination of
employment due to death or Disability pursuant to Section 8(b) below), or
(ii) the 15th day of the third month following the end of the Corporation’s
taxable year in which such vesting occurs, the Corporation shall deliver to the
Executive a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of such
Stock Units that vested during such calendar quarter (including any vested Stock
Units credited in respect of Dividend Equivalent Rights for such calendar
quarter pursuant to Section 5(b) hereof); provided, however, (x) that the
Executive may elect, on a form and in a manner prescribed by the Administrator,
to defer any such payment of vested Stock Units, provided that such election
must not take effect until at least twelve (12) months after it is made, must be
made no less than twelve (12) months before such payment would otherwise be
made, must defer such payment for a period of not less than five (5) years, and
must otherwise comply with any applicable requirements of Section 409A of the
Code and (y) that for any Stock Units becoming vested in connection with the
Executive’s termination of employment for any reason, if such termination of
employment is not a “separation from service” within the meaning of Section 409A
of the Code, then such Stock Units shall not become payable until after the
earliest of, as soon as practicable and in no event later than sixty (60) days
following (A) the date the Stock Units would have been paid absent the
accelerated vesting resulting from the Executive’s termination of employment,
(B) the date of the Executive’s “separation from service” within the meaning of
Section 409A of the Code, or (C) the date of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Corporation (each as determined in accordance with
Section 409A of the Code). Notwithstanding the foregoing sentence, upon the
occurrence of an Acceleration Event (as defined in Section 9 herein), the Stock
Units that have vested as of the date of such Acceleration Event (after giving
effect to any accelerated vesting in connection with such event pursuant to
Section 9 and the crediting of any Dividend Equivalent Rights pursuant to
Section 5(c) hereof) shall be paid promptly after, and in no event later than
the later of (i) the 15th day of the third month following the end of the
Executive’s taxable year in which such Acceleration Event occurs or (ii) the
15th day of the third month following the end of the Corporation’s taxable year
in which such Acceleration Event occurs; provided, however, that for any Stock
Units becoming vested in connection with an Acceleration Event, if the
Acceleration Event is not a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Corporation (each as

 

4



--------------------------------------------------------------------------------

determined in accordance with Section 409A of the Code), then, to the extent
necessary to avoid the imposition of any taxes under Section 409A of the Code,
such Stock Units becoming vested shall not become payable in connection with the
Acceleration Event and shall instead become payable after the earliest of, as
soon as practicable and in no event later than sixty (60) days following (A) the
date the Stock Units would have been paid absent the Acceleration Event, (B) the
date of the Executive’s “separation from service” within the meaning of
Section 409A of the Code, or (C) the date of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Corporation (each as determined in accordance with
Section 409A of the Code). The Corporation’s obligation to deliver shares of
Common Stock or otherwise make payment with respect to vested Stock Units is
subject to the condition precedent that the Executive or other person entitled
under the Plan to receive any shares with respect to the vested Stock Units
deliver to the Corporation any representations or other documents or assurances
required pursuant to Section 8.1 of the Plan. The Executive shall have no
further rights with respect to any Stock Units that are paid pursuant to this
Section 7 or that terminate pursuant to Sections 8 or 9.

8. Effect of Termination of Employment.

(a) General. Subject to Section 8(b), the Executive’s Stock Units shall
terminate to the extent such units have not become vested prior to the first
date the Executive is no longer employed by the Corporation or one of its
Subsidiaries, regardless of the reason for the termination of the Executive’s
employment with the Corporation or a Subsidiary, whether with or without cause,
voluntarily or involuntarily. If any unvested Stock Units are terminated
hereunder, such Stock Units shall automatically terminate and be cancelled as of
the applicable termination date without payment of any consideration by the
Corporation and without any other action by the Executive, or the Executive’s
beneficiary or personal representative, as the case may be.

(b) Death or Disability. Notwithstanding Section 8(a) or any other provisions of
this Agreement or the Plan, in the event that the Executive’s employment with
the Corporation and its Subsidiaries terminates due to the Executive’s death or
Disability (as defined below):

 

  •  

at any time prior to the Initial Vesting Date, the Award shall vest and become
nonforfeitable with respect to 1.1905% of the total number of Stock Units
(subject to adjustment under Section 7.1 of the Plan) for each month of
Executive’s employment with the Corporation (measured with reference to monthly
anniversaries of the Award Date) after the Award Date and ending with the date
of such termination of the Executive’s employment (rounded up to the nearest
whole share); and

 

  •  

at any time on or after the Initial Vesting Date, the Award shall become fully
vested and nonforfeitable as of the date of such termination of the Executive’s
employment.

For purposes of this Section 8(b), the term “Disability” shall mean the
Executive’s inability to engage in any substantial gainful activity necessary to
perform his duties hereunder by reason of any medically determinable physical or
mental impairment which can be

 

5



--------------------------------------------------------------------------------

expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than twelve (12) months. Any Stock Units subject
to the Award that are not vested after giving effect to the foregoing provisions
of this Section 8(b) shall terminate as of the date of termination of the
Executive’s employment. If any unvested Stock Units are terminated hereunder,
such Stock Units shall automatically terminate and be cancelled as of the
applicable termination date without payment of any consideration by the
Corporation and without any other action by the Executive, or the Executive’s
beneficiary or personal representative, as the case may be.

9. Effect of Change in Control Event. Notwithstanding anything to the contrary
in Section 3 of this Agreement or Section 7.2 of the Plan, in the event of the
dissolution of the Corporation or other event described in Section 7.1 of the
Plan (which generally covers mergers or similar reorganizations) that the
Corporation does not survive (or does not survive as a public company in respect
of its Common Stock) or a Change in Control Event (an “Acceleration Event”), the
Award shall be deemed vested as of the effective date of the Acceleration Event
with respect to the applicable number of the total Stock Units subject to the
Award (with such number subject to adjustment under Section 7.1 of the Plan) set
forth in the table below based upon the year following the Award Date (measured
with reference to anniversaries of the Award Date) in which such Acceleration
Event occurs:

 

Year Following

Award Date

   Number of Units
Deemed Vest

1st

   9,242.14419

2nd

   10,905.73014

3rd

   12,569.31610

4th

   14,232.90205

5th

   15,896.48800

6th

   17,560.07396

7th

   19,223.65992

8th

   20,887.24587

9th

   22,550.83182

10th

   24,214.41778

11th

   25,878.00373

12th

   27,541.58969

13th

   29,205.17564

14th

   30,807.14730

Any Stock Units subject to the Award that are not vested after giving effect to
the foregoing provisions of this Section 9 shall terminate as of the effective
date of the Acceleration Event, unless provision has been expressly made by the
Administrator, through a plan of reorganization or otherwise, for the survival,
substitution, assumption or exchange of the Award in connection with the
Acceleration Event in a manner and to the extent that such survival,
substitution, assumption or exchange would not result in any tax, interest or
penalty under

 

6



--------------------------------------------------------------------------------

Section 409A of the Code. If any unvested Stock Units are terminated hereunder,
such Stock Units shall automatically terminate and be cancelled as of the
applicable termination date without payment of any consideration by the
Corporation and without any other action by the Executive, or the Executive’s
beneficiary or personal representative, as the case may be.

10. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Sections 5(b) or 5(c).

11. Tax Withholding. Subject to Section 8.1 of the Plan and such rules and
procedures as the Administrator may impose, upon any distribution of shares of
Common Stock in respect of the Stock Units, the Corporation shall automatically
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates. In the event that the Corporation
cannot legally satisfy such withholding obligations by such reduction of shares,
or in the event of a cash payment or any other withholding event in respect of
the Stock Units, the Corporation (or a Subsidiary) shall be entitled to require
a cash payment by or on behalf of the Executive and/or to deduct from other
compensation payable to the Executive any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.

12. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Executive at the Executive’s last address
reflected on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be given
only when received, but if the Executive is no longer an employee of the
Corporation, shall be deemed to have been duly given by the Corporation when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.

13. Plan. The Award and all rights of the Executive under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Executive agrees to be bound by the terms of the Plan
and this Agreement. The Executive acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Executive unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

 

7



--------------------------------------------------------------------------------

14. Construction; Section 409A. It is intended that the terms of the Award will
not result in the imposition of any tax liability pursuant to Section 409A of
the Code. This Agreement shall be construed and interpreted consistent with that
intent. Notwithstanding any provision to the contrary in this Agreement, to the
extent necessary to avoid the imposition of taxes under Section 409A of the
Code, no payment or distribution under this Agreement that becomes payable by
reason of the Executive’s termination of employment with the Corporation will be
made to the Executive unless the Executive’s termination of employment
constitutes a “separation from service” (as such term is defined in Section 409A
of the Code). For purposes of this Agreement, each amount to be paid or benefit
to be provided shall be construed as a separate identified payment for purposes
of Section 409A of the Code. If the Executive is a “specified employee” as
defined in Section 409A of the Code and, as a result of that status, any portion
of the payments under this Agreement would otherwise be subject to taxation
pursuant to Section 409A of the Code, the Executive shall not be entitled to any
payments upon a termination of his employment until the earlier of (i) the
expiration of the six (6)-month period measured from the date of the Executive’s
“separation from service” (within the meaning of Section 409A of the Code) or
(ii) the date of the Executive’s death. Upon the expiration of the applicable
Section 409A deferral period, all payments and benefits deferred pursuant to
this Section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
the Executive in a lump sum as soon as practicable, but in no event later than
ten (10) days following the expiration of the six-month period (or if the
payment is being made following Executive’s death, no later than sixty (60) days
following the date of Executive’s death), and any remaining payments due under
this Agreement will be paid in accordance with the normal payment dates
specified for them herein.

15. Entire Agreement; Applicability of Other Agreements. This Agreement and the
Plan together constitute the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. The Plan and this Agreement may be amended
pursuant to Section 8.6 of the Plan. Such amendment must be in writing and
signed by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Executive hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof. Notwithstanding the foregoing, if the Executive is
subject to a written employment, change in control or similar agreement with the
Corporation that is in effect as of the date of termination of the Executive’s
employment with the Corporation and its Subsidiaries and the Executive would be
entitled under the express provisions of such agreement to greater rights with
respect to accelerated vesting of the Award in connection with the termination
of the Executive’s employment in the circumstances, subject to Section 14 of
this Agreement and to the extent permitted by Section 409A of the Code, the
provisions of such agreement shall control with respect to such vesting rights,
and the corresponding provisions of this Agreement shall not apply.

16. Limitation on Executive’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Executive shall have only the
rights of a general unsecured creditor of the Corporation with respect to

 

8



--------------------------------------------------------------------------------

amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

17. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

18. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Executive has hereunto set his
hand as of the date and year first above written.

 

NATIONWIDE HEALTH PROPERTIES, INC.       EXECUTIVE A Maryland corporation      
             

/s/ Donald D. Bradley

By:  

/s/ Douglas M. Pasquale

    Signature Print Name:  

Douglas M. Pasquale

   

Donald D. Bradley

      Print Name Its:  

President and Chief Executive Officer

   

 

10



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Stock Unit Award Agreement by
Nationwide Health Properties, Inc., I,                                         
                , the spouse of the Executive therein named, do hereby join with
my spouse in executing the foregoing Stock Unit Award Agreement and do hereby
agree to be bound by all of the terms and provisions thereof and of the Plan.

Dated:                     

 

 

Signature of Spouse

 

Print Name

 

11